Citation Nr: 1011107	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-35 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis with 
joint stiffness of the hip, back and neck, to include as due 
to an undiagnosed illness.

2.  Entitlement to an evaluation in excess of 30 percent for 
the eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1968 and from January 1991 to May 1991, including service in 
Southwest Asia from January 23, 1991 to April 26, 1991.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
issued by the RO that, in pertinent part, assigned a 10 
percent rating for the eczema and denied the claim for 
service connection for arthritis with joint stiffness.  A 
rating action in July 2005 increased the rating for eczema to 
30 percent effective the date of the original claim 
(January2, 2004).  The Board remanded the issues on appeal in 
January 2008 for further development of the record.

The Veteran's appeal originally included the issue of service 
connection for an elbow disability.  During the pendency of 
the appeal, the RO, in a July 2009 decision, granted service 
connection for this disability and assigned a 10 percent 
evaluation, effective on January 2, 2004, the date of his 
claim for service connection.   Therefore, his appeal 
concerning this issue has been resolved.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  The medical evidence of record demonstrates that the 
Veteran's post-service complaints of hip and back pain have 
been attributed to a known clinical diagnoses and such 
diagnosed right sacroilitis osteoarthritis of the back are 
not shown to be related to any period of active military 
service.

3.  Throughout the period of the appeal, the Veteran's eczema 
has involved, in pertinent part, no more than zero percent of 
the exposed body and 12 percent of the total body. 


CONCLUSIONS OF LAW

1.  A disorder manifested by arthritis with joint stiffness 
of the hip, back and neck was not incurred in or aggravated 
by active service, to include as being due to or a 
manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

2.  The criteria for a rating in excess of 30 percent for 
eczema have not been met.  See 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in January 2004, February 2008b and July 2008.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims 
and identified his duties in obtaining information and 
evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the denial of service connection for 
arthritis with joint stiffness of the hip, back and neck as 
well the assigned rating for the skin disability in a notice 
of disagreement, no further duty to inform him of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letter sent to the Veteran in 
February 2008.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.


	(CONTINUED ON NEXT PAGE)


Arthritis with Joint Stiffness of the Hip, Back and Neck, to 
Include as Due to an Undiagnosed Illness

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).         

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Except as provided in paragraph (c) of this section, VA will 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability:
(i) Became manifest either during active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent 
or more not later than December 31, 2011; and
(ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical 
diagnosis.
(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):
(A) An undiagnosed illness;
(B) The following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of 
signs or symptoms: ( 1 ) Chronic fatigue syndrome; ( 2 ) 
Fibromyalgia; ( 3 ) Irritable bowel syndrome; or ( 4 ) Any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or
(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.
(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.
(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.
(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.
(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.
(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Signs or 
symptoms involving skin, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurologic signs or symptoms,(7) 
Neuropsychological signs or symptoms, (8) Signs or symptoms 
involving the respiratory system (upper or lower), (9) Sleep 
disturbances, (10) Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) Abnormal weight loss, 
(13) Menstrual disorders.

Compensation shall not be paid under this section:
(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or
(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or
(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

For purposes of this section:
(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.
(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317 (2009)

The Veteran's military records document that he had service 
in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).



Factual Background and Analysis

The Veteran asserts that his claimed arthritis with joint 
stiffness of the hip, back and neck had its onset during his 
service in the Persian Gulf.  He reportedly injured his hip 
and back in a truck accident while on patrol when he was 
stationed in the Persian Gulf.  Service treatment records 
include a March 1991 record documenting treatment for trauma 
to the right hip after being thrown around in a truck.  He 
complained of right hip and right side back pain.  He had no 
history of prior injury.  There was full range of motion and 
hip examination was within normal limits.  The assessment was 
contusion of right hip.  He was prescribed Motrin, directed 
to ice the injury and placed on light duty for 72 hours.  He 
was directed to return to the clinic if the symptoms were no 
better or got worse within 72 hours.  

In an April 1991 Redeployment physical examination, the upper 
extremities, lower extremities, spine and feet were noted to 
be normal. In the April 1991 Report of Medical History, the 
Veteran denied any history of arthritis or recurrent back 
pain. 

The Veteran underwent a VA medical examination in August 
2002.  He reported that he was on medications for diabetes 
mellitus.  No complaints regarding the hip or back were 
recorded, and physical examination revealed no findings of 
the hip or back.

During a July 2003 VA outpatient treatment visit, the Veteran 
reported that in 1970, he fractured his pelvis in a fall 
while on a job.  He denied symptoms of muscle cramps, joint 
pain or stiffness, or joint deformity.  

In a November 2003 VA treatment record, the Veteran 
complained that his joints ached all over and that he had 
numbness in his legs when he sat or lay down.  He reported 
that he injured his back while in a truck during his service 
in the Gulf in the 1990's.  On objective examination, 
musculoskeletal strength was equal bilaterally and straight 
leg raising was negative.  The assessment, in pertinent part, 
was osteoarthritis.  He was prescribed acetaminophen for 
aches and pains and advised to call the clinic if he had no 
improvement.  November 2003 X-ray films of the lumbar spine 
showed mild hypertrophic change at D12-L5; the impression was 
degenerative changes.  MRI of the lumbar spine showed 
degenerative disc disease at L5-S1 and mild degenerative 
stenosis at the intervertebral nerve root canals bilaterally 
at L4-L5 and L5-S1.  There was no evidence of central canal 
stenosis or other abnormalities at the superior aspect of the 
L1 vertebra.  There was a small focal collection of fatty 
marrow within the T11 vertebral body which was clinically 
insignificant.

In a March 2004 VA Gulf War Guidelines VA examination, the 
Veteran complained of stiffness in the joints involving 
chiefly the hips, knees and shoulders.  He also complained 
that all of his muscles were sore.  Objective examination was 
unremarkable.  The examiner documented the previous MRI and 
x-ray results.  The Veteran's B12 level was very low (54); 
however, rheumatoid arthritis test, sed rate and creatine 
phosphokinase were all normal.  The examiner explained that 
the B12 deficiency may well explain the Veteran's complaints 
not otherwise explained, including his musculoskeletal 
complaints.  

A May 2004 VA outpatient treatment record noted that the 
Veteran was previously found to have vitamin B-12 macrocytic 
anemia, was started on B-12 shots, and was feeling better.

In a June 2008 VA examination report, the Veteran reported 
the history of his musculoskeletal complaints.  He reportedly 
was riding in a truck that hit a trench causing injury to his 
right hip and left elbow.  The right hip injury had 
associated right buttock pain.  He denied having any related 
injury prior to service.  The right hip (buttocks) complaints 
did not affect his usual occupation or activities of daily 
living.  He did not use any assistive device.  Following 
physical examination and X-ray studies, degenerative change 
at the inferior pubic rami (pelvis) bilaterally were noted; 
however, x-rays of sacroiliac joints were normal.  The 
diagnoses, in pertinent part, right sacroilitis and no 
objective evidence of a right hip disorder.

In a July 2008 VA examination addendum, the examiner opined 
that it was less likely than not that any existing 
musculoskeletal disorder was etiologically related to the 
Veteran's period of service.  In a December 2008 VA 
examination addendum, the examiner indicated that he could 
not offer an opinion as to an etiological relationship 
between the Veteran's right sacrolitis and his period of 
service without resorting to mere speculation.  In this 
regard, the examiner explained that while it was clear that 
the Veteran has current right sacroiliac joint dysfunction, 
it was not clear from the service treatment records whether 
the in-service right hip injury involved the sacroiliac 
joint.  Further no medical records from 1991 to 2003 link the 
Veteran's original injury to his current complaints.  

The Board notes that the Veteran's claimed arthritis with 
joint stiffness of the hip, back and neck have been linked to 
confirmed diagnoses in the medical evidence of record, right 
sacroilitis and osteoarthritis with degenerative disc disease 
at L5-S1 and mild degenerative stenosis at the intervertebral 
nerve root canals bilaterally at L4-L5 and L5-S1.  
Accordingly there is no basis for his claim that the disorder 
was due to an undiagnosed illness occasioned by service in 
the Persian Gulf.  Thus, the relevant medical evidence does 
not show that he currently has undiagnosed illnesses that can 
be related to service under the provisions of 38 C.F.R. § 
3.317.  As his claimed arthritis with joint stiffness of the 
hip, back and neck have been diagnosed, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

On a direct basis, despite the noted in-service treatment, an 
etiological relationship between the current disorders and 
the in-service injury and complaints has not been 
established.  In this regard, in the July 2008 VA examination 
addendum, the examiner opined that it was less likely than 
not that any existing musculoskeletal disorder was 
etiologically related to the Veteran's period of service.  In 
the December 2008 VA examination addendum, the examiner 
indicated that he could not offer an opinion as to an 
etiological relationship between the Veteran's right 
sacrolitis and his period of service without resorting to 
mere speculation, explaining that while it was clear that the 
Veteran has current right sacroiliac joint dysfunction, it 
was not clear from the service treatment records whether the 
in-service right hip injury involved the sacroiliac joint; 
additionally, no medical records from 1991 to 2003 link the 
Veteran's original injury to his current complaints.  With 
regard to his back complaints, there is no indication of a 
causal relationship between the current osteoarthritis and 
his period of service.  Further, the Board notes the March 
2004 VA examination in which the examiner explained that the 
Veteran's B12 deficiency may well explain his musculoskeletal 
complaints.

The Board notes that in July 2003, the Veteran reported that 
he fractured his pelvis as a result of an occupational injury 
in 1970.  However, since that time, the Veteran has neglected 
to mention that incident during any examination, thus 
providing any examiner with a less than complete history of 
his physical condition.  An opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet.App. 458 (1993)

The only other evidence supporting his contentions is his 
various lay assertions.  While we are sympathetic to his 
belief that his diagnosed right sacroilitis and 
osteoarthritis of the back are related to his period of Gulf 
War service, and note that he is competent to report a 
continuity of symptoms since service, he is not qualified to 
render an opinion as to whether the currently diagnosed right 
sacroilitis and osteoarthritis of the back are related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95 
(1992).

Therefore, a basis for awarding service connection for 
arthritis with joint stiffness of the hip, back and neck has 
not been established.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal in 
this regard is denied.

Eczema

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has already been established, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings from the time the claim is file 
until VA makes a final decision.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.



780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See VA 
Schedule for Rating Disabilities; Evaluation of Scars, 73 
Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified at 
38 C.F.R. pt. 4).  These new criteria apply to applications 
for benefits received on or after October 23, 2008, or upon 
request from a veteran who was rated under the applicable 
criteria before this date.  Id.  The Board has not received a 
request from the Veteran to be rated under the revised 
criteria, and as such, that rating criteria will not be 
addressed at this time.



Factual Background and Analysis

In the appealed April 2004 rating decision, the RO granted 
service connection for eczema and assigned a 10 percent 
rating effective January 2, 2004, the date of claim.  In a 
July 2005 rating decision, the rating was increased to 30 
percent, effective as of date of claim (January 2, 2004).  
Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the Veteran's claim for an 
increased rating for the eczema remains on appeal.  See AB v. 
Brown, 6 Vet.App. 35, 39 (1993). 

In a March 2004 VA Gulf War Guidelines VA examination report, 
the Veteran reported that he had developed basal cell 
carcinoma on his nose two to three years earlier.  He had 
some actinic keratoses of the posterior forearms and his 
back, which had been treated.  For the past three to five 
years, he had some itching over his whole body.  A 
dermatologist had prescribed medications for rosacea and for 
eczema.  The diagnoses, in pertinent part, were eczema and 
rosacea.

In a January 2005 VA dermatology note, the physician noted 
the history of rosacea and skin cancer.  The Veteran 
complained of a one month history of brake out with no help 
from medication; he also had bumps on his arms.  Objectively, 
there were "eryth" scaly 5-6 mm papules on the upper arms 
and back, 3-4 mm "eryth" papules on the nose, and a healed 
scar on the left forearm.  The assessment was nummular 
eczema, folliculitis and history of basal cell carcinoma.  He 
was advised on treatment and directed to return to the clinic 
in one month.

During a May 2005 VA skin examination, the Veteran complained 
of a rash that broke out intermittently on his arms, chest, 
neck and abdomen.  The condition was worse in the wintertime; 
but, he could not identify any other exacerbating factors.  
He reported his medication regimen and commented that the 
medications were neither beneficial nor harmful.  He denied 
any other corticosteroids, immunosuppressive drugs or light 
therapy.  Symptoms included pruritus but no pain.  The skin 
disability did not affect his usual occupation; however, it 
did affect his activities of daily living in that he finds 
himself scratching excessively.  His recreational activities 
were not affected.  Objectively, his scalp showed a mild 
amount of scale and erythema.  He had erythema across the 
malar aspect of his face and the bridge of his nose.  There 
was fine telangiectasias of the eyelid and periocular skin 
with a mild amount of scale on these parts.  A mild 
erythematous rash with very mild scale was present on the 
back, chest, arms and legs.

The diagnoses were seborrhic dermatitis affecting 10 percent 
of the head, 2.3 percent of the exposed body and .3 percent 
of the total body; eczema affecting 20 percent of the back, 
33 percent of the chest, 20 percent of the upper extremities 
10 percent of the legs, 0 percent of the exposed body and 12 
percent of the total body; and, rosacea affecting 20 percent 
of the face, 4.6 percent of the exposed body and .6 percent 
of the total body.

In a June 2008 VA skin examination, the Veteran reported the 
history of his skin disability.  He complained of 
intermittent skin rashes affecting his upper extremities, 
lower extremities, posterior shoulders and chest.  The rash 
was worse in the winter.  At times, he had a painful rash 
affecting his nose and forehead.  In other areas, the rash 
tended to be pruritic.  In the past he used clobetasol 
topical medication; currently he used pandel topical 
medication.  His skin disability did not affect his usual 
occupation or activities of daily living.  On objective 
examination, the skin of the head, neck, back, chest, 
abdomen, genitalia, upper extremities and lower extremities 
was clear with the exception that he did have thickening of 
the toenails bilaterally and some scaling in the web spaces.  
The Veteran pointed to some areas on his medial upper arms 
and anteromedial thighs that he considered to be residuals of 
recent flare-ups of the rash.  However, the examiner could 
not detect any definitive abnormality.  On the forehead, he 
did have an erythematous, maculopapular rash.  Some of the 
macules were denuded.  There were a few scars (approximately 
3) on the right supraorbital area measuring 2-3 mm in 
diameter that were barely visible.  The scars were nontender, 
nonadherent, smooth and stable.  They were slightly elevated 
and considered superficial and not deep.  There was no 
inflammation, edema or keloid formation and they were normal 
in color.  They did not cause any gross distortion of the 
face and there was no induration or inflexibility and they 
did not cause limitation of motion or function.

The diagnoses, in pertinent part, were rosacea (minimal 
forehead scarring) affecting 5.5 percent of the exposed skin 
and less than 1 percent of total body; bilateral tinea pedis 
and onychomycoses of the toenails affecting 1 percent of the 
total body and 0 percent of the exposed skin; there was no 
current evidence of eczema or sebborhic dermatitis (0 percent 
exposed skin, 0 percent total body).

In a July 2008 VA examination addendum, the examiner reported 
that neither systemic corticosteroids nor immunosuppressive 
agents were used to treat the skin disabilities. 

In a June 2008 private treatment record, the Veteran was seen 
for a follow-up for his skin eruption.  Associated signs and 
symptoms included irritation, itching, rash and redness.  He 
reported that his skin disability affected his face and was 
improving and intermittent.  Objectively, examination of the 
forehead revealed eczematous appearing patches of erythema 
and scale.  The overall pattern was suggestive of contact 
with an external factor.  The impression was allergic contact 
dermatitis.  The Veteran was advised on treatment 
alternatives.

In a February 2009 VA examination, the Veteran reported that 
his skin disability was intermittent in nature.  The 
disability was worse in the wintertime and at times the 
eruptions on his nose and forehead would become painful.  
Eruptions on the remainder of his body were pruritic.  He 
used numerous topical lotions and ointments to treat his skin 
disability, including cobetasol (recently discontinued) and 
triamcinolone ointment (a corticosteroid cream).  He reported 
a mild improvement with the cream with no side effects.  He 
was also diagnosed with majocchi granuloma and was treated 
with solodyn, orally, and terbinafine.  He also was diagnosed 
with seborrhic dermatitis and prescribed various medications 
for its treatment.  He denied treatment with 
immunosuppressive agents or systemic corticosteroids.  The 
Veteran reported that the rash did not affect his occupation 
when he was working, but did affect his activities of daily 
living in cold weather as it limited his ability to do 
outdoor tasks in cold weather.  Objectively, the erythematous 
rash involving the upper back, shoulders and bilateral upper 
thighs was most consistent with eczema and affected 0 percent 
of the exposed body and approximately 10.9 percent of the 
total body.  There was an erythematous maculopapular rash 
involving the nose, forehead and base of posterior neck which 
was consistent with majocchi granuloma and affected 10.2 
percent of the exposed body and approximately 1.2 percent of 
the entire body.  There was no definite scarring or 
disfigurement, except for the right supraorbital region where 
several macules (2 mm) had been denuded.  The diagnoses were 
majocchi granuloma (involving 10.2 percent of exposed skin 
and 1.2 percent of entire body) and eczema (involving 0 
percent of exposed body and approximately 10.9 percent of 
total body).

Given this review of the record, an evaluation in excess of 
30 percent is simply not warranted.  In this regard, in the 
May 2005 VA examination, the eczema was shown to involve 0 
percent of the exposed body and 12 percent of the total body; 
in the June 2008 VA examination, the eczema was shown to 
involve 0 percent exposed skin, 0 percent total body; and, in 
the February 2009 VA examination, the eczema was shown to 
involve 0 percent of exposed body and approximately 10.9 
percent of total body.  To warrant an increased rating the 
eczema must be shown to involve more than 40 percent of the 
entire body or more than 40 percent of the exposed areas; or, 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past year.  Such disability is simply not 
demonstrated by the evidence of record.  For these reasons an 
evaluation in excess of 30 percent for the eczema is not 
assignable.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the Veteran's eczema has 
not necessitated frequent periods of hospitalization and the 
Veteran has admitted that the skin disorder has not resulted 
in marked interference with his employment.  The facts of 
this case do not present such an extraordinary disability 
picture such that the Board is required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Service connection for arthritis with joint stiffness of the 
hip, back and neck, to include as due to an undiagnosed 
illness is denied.

An evaluation in excess of 30 percent for the eczema is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


